Citation Nr: 1803956	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea pedis.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017, the Veteran testified at a travel-board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claims.  

During the Veteran's hearing, the Veteran testified that the skin condition on his feet is getting worse, including spreading to other body parts.  As VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, and given the Veteran's testimony and the potential of his skin condition worsening, the Board finds that a new examination is warranted in order to fully evaluate the Veteran's claim for a compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the Board notes that the Veteran's last examination was approximately six years ago.  VA's duty to assist also includes providing a new examination when available evidence is too old for an adequate evaluation of the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

With regard to the Veteran's claim for PTSD, a necessary element required to substantiate a claim for service connection for PTSD includes credible, supporting evidence that an in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2017).  
The Veteran contends that his in-service stressor occurred when he witnessed two of his sergeants suffer injuries from a grenade.  In the Veteran's Statement in Support of Claim dated September 2012, the Veteran initially noted that the incident occurred in January 1974.  However, in the Veteran's hearing, the Veteran testified that the incident occurred during basic training near the holidays.  

The Board notes that the RO attempted to verify the Veteran's initial date of January 1974 and received a negative response from the Joint Services Records Research Center (JSRRC); however, considering the new information received from the Veteran's hearing, and VA's obligation to assist the Veteran in substantiating his claim, a new search shall be conducted based upon the new timeframe given.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected tinea pedis for the entire pendency of his claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must document that he or she reviewed the file in the examination report.

3.  A rationale for all opinions expressed should be provided in the examination report.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.
4.  Contact the JSSRC and any other appropriate department, agency, or official for verification of the Veteran's contention that he witnessed two sergeants injured by a grenade during basic training to include the relevant time period of 11/1973 to 12/1973.  All efforts to obtain stressor verification from JSSRC or any other agency must be documented in the claims file.

5. Conduct any development deemed necessary based on any evidence received in response to the remand requests, to include any examinations.

6.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




